

EXHIBIT 10.1


Wallen Settlement Agreement


CAUSE NO. 11259


QUEST OIL
CORPORATION                                                            §           IN
THE DISTRICT COURT OF
§
Plaintiff                                                                                                  §
§
v.                                                                                                            
§           GILLESPIE COUNTY, TEXAS
§
JOSEPH F. WALLEN AND B&B OIL, INC.                                    §
§
Defendants                                                                           
§           216th JUDICIAL DISTRICT


COMPROMISE SETTLEMENT AGREEMENT


This COMPROMISE SETTLEMENT AGREEMENT entered into by and between Quest Oil
Corporation (“Quest”) and Joseph F. Wallen and B&B Oil, Inc. and any and all of
his/its affiliates (collectively referred to herein as “Wallen”) is as follows:


1.  
This agreement and all of the terms herein are binding upon and inure to the
benefit of Quest and Wallen’s respective successors, heirs, assigns, and
personal representatives.

2.  
Other than the above-styled and numbered lawsuit filed by Quest against Wallen
in Gillespie County, Texas, Quest and Wallen hereby represent to each other that
they have not filed any complaints, charges, actions, administrative charges or
legal proceedings against the other party with any federal, state or local
governmental agency or court.  Quest and Wallen further represent to each other
that they have not made any promises to induce execution of this Release except
for the promises or agreement specifically set forth herein.

3.  
As consideration for Quest dismissing and releasing its claims and demands in
the above-referenced lawsuit and thereby dissolving a Temporary Restraining
Order against Wallen in connection therewith, Wallen agrees to the following:
Upon execution of this Compromise Settlement Agreement, Wallen shall
contemporaneously assume all debts and obligations (and/or alleged debts and
obligations) of Quest, PetroStar Oil Services, Inc., and/or Wallstin Petroleum,
LLC with respect to the vendors/ creditors of leases any such entities are or
have been involved with in McCullough County, Texas and Eastland County, Texas,
including, but not limited to, those vendors/ creditors listed on Exhibit “A”
attached hereto and by this reference incorporated herein.  The list attached as
Exhibit “A” is not meant to be exhaustive and Wallen agrees to contemporaneously
assume all debts and obligations, whether now known or unknown by Quest,
PetroStar Oil Services, Inc., Wallstin Petroleum, LLC or Wallen with regard to
all leases Quest, PetroStar Oil Services, Inc., and/or Wallstin Petroleum, LLC
is or has been involved with in McCullough County, Texas and Eastland County,
Texas. Wallen hereby specifically acknowledges the ongoing litigation between
Quest Oil Corporation and a former alleged vendor, Cisco Pump, Inc. filed in the
91st District Court in and for Eastland County, Texas. Should any debt or
obligation (or alleged debt or obligation) of Quest, PetroStar Oil Services,
Inc., and/or Wallstin Petroleum, LLC with respect to the vendors/ creditors of
properties/leases any such entities are or have been involved with in McCullough
County, Texas and Eastland County, Texas, including, but not limited to, those
vendors/ creditors listed on Exhibit “A” attached hereto and by this reference
incorporated herein be asserted against Quest, PetroStar Oil Services, Inc.,
and/or Wallstin Petroleum, LLC or should any judgment be rendered against Quest,
PetroStar Oil Services, Inc., and/or Wallstin Petroleum, LLC related to same,
Wallen agrees to fully and completely indemnify Quest, PetroStar Oil Services,
Inc., and/or Wallstin Petroleum, LLC from any and all claims made by any such
vendors/ creditors or any liens by way of subrogation or otherwise, such
indemnity to include the entity’s attorneys’ fees and costs. Further, with
regard to the foregoing, Wallen specifically hereby agrees that Quest, PetroStar
Oil Services, Inc., and/or Wallstin Petroleum, LLC shall be allowed to place a
lien against any such properties/leases such entities are or have been involved
with in McCullough County, Texas and Eastland County, Texas as a result of or
with regard to any such debts or obligations (or alleged debts or obligations).

a.  
Upon execution of this Compromise Settlement Agreement, Wallen shall
contemporaneously assume all previously existing, current and/or future
liabilities of Quest, PetroStar Oil Services, Inc., and/or Wallstin Petroleum,
LLC with regard to leases in McCullough County, Texas and Eastland County,
Texas, including, but not limited to, plug and abandonment liabilities, all
Texas Railroad Commission or other state or federal fees, fines, or penalties,
claims for personal injuries, or other liabilities as a result of incidents,
events or occurrences related to such leases.

b.  
Upon execution of this Compromise Settlement Agreement, Wallen shall
contemporaneously assume all previously existing, current and/or future known
and/or unknown liabilities related to a 2004 Ford F-250 registered in the name
of Wallstin Petroleum, LLC (VIN# 1FTNW21P3AEC35156), including, but not limited
to, an existing loan in Wallstin Petroleum, LLC’s name with Wells Fargo Bank

c.  
Upon execution of this Compromise Settlement Agreement, Wallen hereby agrees to
release Quest, PetroStar Oil Services, Inc., and/or Wallstin Petroleum, LLC from
any and all previously existing and current amounts owed, due or payable to
Wallen

d.  
For the one (1) year following the date this agreement is executed, Quest shall
receive the right to participate in any debt or equity capital raisings related
to any properties Wallen leases, purchases or is otherwise involved with,
whether same occurs contemporaneously with or occurs after the execution of this
Compromise Settlement Agreement. Wallen shall provide written notice of such
debt or equity capital raising to Quest via facsimile at (760) 804-8845 or
overnight mail, addressed to Quest Oil Corporation, 2038 Corte del Nogal, Suite
110, Carlsbad, California 92008 or at a different address or facsimile number
provided to Wallen by Quest after the date of the execution of this Compromise
Settlement Agreement.  Quest shall be provided fifteen (15) days after the date
of receipt of such correspondence to make a commitment for such capital raising
and shall deposit funds related to same in an escrow account of Quest’s choosing
no later than twenty (20) days after the date of receipt of such correspondence.

e.  
Quest shall receive the right to participate in all future operations, including
drilling, derived from any lands, to the extent that Wallen is ever to secure
such lands, in Eastland County, Texas and McCullough County, Texas, that were
previously under the control of Quest, PetroStar Oil Services, Inc., and/or
Wallstin Petroleum, LLC.  Wallen shall provide written notice of such future
operations to Quest via facsimile at (760) 804-8845 or overnight mail, addressed
to Quest Oil Corporation, 2038 Corte del Nogal, Suite 110, Carlsbad,
California 92008 or at a different address or facsimile number provided to
Wallen by Quest after the date of the execution of this Compromise Settlement
Agreement.  Prior to each future operation, including drilling opportunity,
Quest shall be provided an option period of no less than thirty (30) days from
the date of receipt of such notice in order to participate in such future
operation in one of the following forms:

i.  
a Gross Overriding Royalty (“GORR”) and/or a Overriding Royalty Interest
(“ORRI”) in an amount equal to five percent (5%) with no additional capital
commitment for all properties Wallen leases, purchases or is otherwise involved
with that were previously under the control of Quest, PetroStar Oil Services,
Inc., and/or Wallstin Petroleum, LLC., whether same has occurred prior to,
occurs contemporaneously with or occurs after the execution of this Compromise
Settlement Agreement;

ii.  
A Working Interest (“WI”) in an amount equal to twelve and one half percent
(12.5%), with no additional capital commitment, for all properties Wallen
leases, purchases or is otherwise involved with that were previously under the
control of Quest, PetroStar Oil Services, Inc., and/or Wallstin Petroleum, LLC.,
whether same has occurred prior to, occurs contemporaneously with or occurs
after the execution of this Compromise Settlement Agreement; or

iii.  
as an equal joint venture (50-50 split) for all properties Wallen leases,
purchases or is otherwise involved with that were previously under the control
of Quest, PetroStar Oil Services, Inc., and/or Wallstin Petroleum, LLC., between
Wallen and Quest and any other party or parties in which Quest will provide
fifty percent (50%) of the cash required to participate in an AFE. In the event
Quest elects to participate, Quest will be notified by Wallen in the manner set
forth above within thirty (30) days of spud.  An Authority for Expenditure
(“AFE”) will be provided by Wallen in the manner set forth above followed by
Cash Call. Cash Call must be paid by Quest within seven (7) business of receipt
of an AFE provided by Wallen, which was sent in writing to Quest via facsimile
at (760) 804-8845 or overnight mail, addressed to Quest Oil Corporation, 2038
Corte del Nogal, Suite 110, Carlsbad, California 92008 or at a different address
or facsimile number provided to Wallen by Quest after the date of the execution
of this Compromise Settlement Agreement.

f.  
Wallen and its affiliates will assist Quest with obtaining a release of funds
underlying certain deposits held in connection with the Texas Railroad
Commission operator licenses held by Quest Oil Corporation and Wallstin
Petroleum, LLC that Joseph F. Wallen was responsible for setting up while an
employee of Quest.   These funds include, but may not be limited to; (i) funds
held in connection with a bond posted with the Texas Railroad Commission on
behalf of Quest Oil Corporation; and (ii) funds held in connection with a letter
of credit provided to the Texas Railroad Commission on behalf of Wallstin
Petroleum, LLC. These funds will immediately be provided and returned to Quest
upon their release.

4.  
This Agreement shall not be construed as an admission of wrongdoing or liability
by the parties.  Any and all such wrongdoing or liability is expressly
denied.  In respect of this Agreement, the parties hereby agree not to
disparage, criticize, insult, malign, libel or slander the other party, its
owners, officers, employees, agents or services in any way from the date hereof.

5.  
All of Quest’s expenses growing out of or resulting from the above-referenced
and styled action, including attorneys’ fees, and all other costs and expenses,
are the responsibility of and will be paid by Quest.  All of Wallen’s expenses
growing out of or resulting from the above-referenced and styled action,
including attorneys’ fees, and all other costs and expenses, are the
responsibility of and will be paid by Wallen.

6.  
Each individual executing this Agreement on behalf of any party represents and
warrants that he is fully authorized to execute and deliver this Agreement on
behalf of such party in accordance with its terms, and that this Agreement is
not in violation of, inconsistent with or contrary to the provisions of any
agreement to which it is a party.

7.  
This Compromise Settlement Agreement contains the entire agreement of the
parties with respect to the matters contemplated hereby.  This Release may be
amended or modified only by a written instrument executed by the parties.

8.  
If any provision of this Compromise Settlement Agreement is held by a court of
competent jurisdiction to be unenforceable, the balance of this Compromise
Settlement Agreement shall nevertheless continue in full force and effect
unaffected by such holding and determination

9.  
This Compromise Settlement Agreement shall be binding upon the parties and their
respective successors, assigns, heirs and representatives.





Upon execution below, the parties shall have accepted all of the aforementioned
terms and conditions and shall have entered into a binding agreement.




JOSEPH F. WALLEN


/s/ Joseph F. Wallen
__________________________________
By: Joseph F. Wallen
An: Individual




B & B OIL COMPANY


/s/ Joseph F. Wallen
___________                                                                
By: Joseph F. Wallen
Its: President




QUEST OIL CORPORATION


/s/ James B. Panther, II
________________                                                                
By: James B. Panther, II
Its: Interim Chief Executive Officer


 

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
EXHIBIT A


QUEST ACCOUNTS PAYABLE


Vendor
 
Amount
3D AG Services
 
          351.50
AB Well Service
 
       8,036.65
Brenco Well Service
 
     12,497.50
Cap Rock Energy
 
            28.90
Cellular One
 
            57.73
Cisco Pump
 
     20,658.25
Dynochem
 
          595.38
Earl Burns
 
          150.00
Had Drilling
 
     13,675.88
Heart S
 
          780.70
Oilfield Supply
 
       8,826.97
Otex
 
     10,800.00
Seller Sales
 
       5,391.59
Sequoia Fossil Fuels
 
          320.00
T&S Services
 
       5,564.80
Texas Work Commission
 
            19.09
Tollett Roustabout Service
 
     13,425.20
Tollett Tank & Supply
 
       3,290.63
Wheats Oilfield Service
 
          550.00
Comanche Electric
 
       2,146.11
Davidson
 
       2,620.00
Digital Mapping Services
 
          200.00
Gleason Engineering
 
       7,100.00
JWS
 
     18,500.00
Mcculloch County Appraisal
 
            21.25
Petroleum Motor Transport
 
          100.00
Wesley Ritchie
 
       8,096.97
Steve Wilson Construction
 
          285.00
Westar Energy
 
          188.48


 
 

--------------------------------------------------------------------------------

 
